              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00336-MR


RIKA O. JOHNSON, Individually and )
as Executrix of the Estate of Jackie )
Lee Johnson,                         )
                                     )
                      Plaintiff,     )
                                     )
     vs.                             )                ORDER
                                     )
ABLEST, INC., et al.,                )
                                     )
                      Defendants.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant Great Barrier

Insulation Co.’s motion for the admission of attorney Benjamin C. Smoot, II

as counsel pro hac vice. [Doc. 70]. Upon careful review and consideration,

the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc. 70]

is ALLOWED, and Benjamin C. Smoot, II is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                               Signed: May 24, 2021
      IT IS SO ORDERED.
